Title: To James Madison from James Simpson, 15 December 1802
From: Simpson, James
To: Madison, James


					
						No. 52.
						Sir
						Tangier 15th. December 1802.
					
					The fund alluded to in the Letter you honour’d me with 21st. October being no longer within my reach, it has become necessary for me to draw Bills on you for Two thousand dollars, for the Contingent expences of this Consulate, as will be more fully explained in my general Letter.
					The Bills for conveniency in passing, are drawn in two Setts of One thousand dollars each, payable thirty days after presentation to the order of Mr. John Gavino, one of this date and the other the 16th.  I pray you to direct these Bills being paid, and that you will be persuaded I am with great respect Sir Your Most Obedient Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
